Citation Nr: 1524720	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a generalized, systemic arthritis condition.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a personality disorder.

5.  Entitlement to an initial evaluation in excess of 20 percent for a low back disability.

6.  Entitlement to an initial evaluation in excess of 20 percent for a cervical spine disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

9.  Entitlement to a compensable evaluation for a stress fracture of the right lower leg.

10.  Entitlement to a compensable evaluation for a stress fracture of the left lower leg.

11.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with bipolar disorder, depression, and anxiety, prior to October 28, 2011.

12.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

13.  Entitlement to special monthly compensation (SMC) based on housebound status, prior to October 28, 2011.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 2000 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007, November 2008, and August 2009 rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction over the Veteran now lies with the Togus, Maine, RO based on his residency.

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran and his former representative have consistently argued that he has at all times during the appellate period been unemployable due to a psychiatric disability, and hence they argue that the issue of TDIU was not rendered moot by the grant of a total disability evaluation for PTSD for a portion of the appellate period.  The Board agrees; the question of TDIU entitlement was not moot while a claim for increased evaluation for PTSD was pending.  Here, however, the Board is granting a total Schedular disability rating for PTSD from the earliest possible date; the appeal was not fully granted in April 2012 or March 2013 rating decisions, as the total evaluation awarded did not include the entirety of the appellate period.  While some claims for increased rating do exist prior to the period of a 100 percent rating, the Veteran does not associate those disabilities with his unemployment.  Therefore, a claim for TDIU is now moot.

The Board has also inferred a claim of entitlement to SMC as part and parcel of the pending claims for increased evaluation.  Akles v. Derwinski, 1 Vet. App 118 (1991).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of evaluation of the low back, neck, and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Fibromyalgia has not been clinically diagnosed.

2.  No systemic arthritis condition has been clinically diagnosed.

3.  No left hip disability has been clinically diagnosed.

4.  A personality disorder is not a service connectable disability for VA purposes.

5.  Prior to October 28, 2011, the Veteran's service-connected acquired psychiatric disability was manifested by total occupation and social impairment, due to symptoms such as paranoia, anhedonia, sleep difficulty, impaired personal care, and social phobia that rendered him homebound.

6.  Prior to October 28, 2011, the Veteran had a single disability rated 100 percent disabling, plus additional disabilities independently rated as 60 percent or more disabling.


CONCLUSION OF LAW

1.  The criteria for service connection of fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection of a generalized, systemic arthritis condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection of a left hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection of a personality disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for an increased, initial 100 percent evaluation for PTSD with bipolar disorder, depression, and anxiety, prior to October 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7l, 4.130, Diagnostic Code 9411.

6.  The criteria for entitlement to SMC based on statutory housebound status prior to October 28, 2011, are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the evaluation of PTSD and entitlement to SMC, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the remaining claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An April 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that 2006 determination, have been obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been performed; the examiners have made all required clinical findings and have offered opinions when requested and necessary, along with rationales in support thereof.  Where a claimed disability has not been specifically addressed by an examination, no examination was required, as there is insufficient evidence of a current disability, and hence any possible nexus, to warrant such.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

      Fibromyalgia and Generalized Arthritis

These claims are discussed together, as the analyses are substantially the same.

A requirement for a grant of service connection under any theory of entitlement is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The "current disability" requirement is satisfied when a Veteran has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has complained numerous times of generalized pains in his muscles and joints.  Systemic conditions, to include fibromyalgia and forms of arthritis, appear to have been considered by doctors to explain his complaints.  However, no treating or examining doctors have noted any clinical findings or objective testing to support a diagnosis of any such general, systemic conditions.  Instead, complaints have been associated with specific injuries or conditions of individual joints, such as the spine or knees, or have been identified as part of a somatization disorder.  In other words, the Veteran's psychiatric problems are manifesting as complaints of physical pain.

To be clear, neither fibromyalgia nor a generalized systemic arthritic condition have been diagnosed.  They cannot, therefore, be service-connected.  To the extent that the Veteran's physical complaints are part of his service-connected psychiatric condition, such are compensated as part of the PTSD.

	Left Hip

The Veteran has generally alleged functional impairment of the left hip due to pain.  He reports that since standing guard at the Tomb of the Unknowns in all weather conditions, he has experienced pain.  He was also in a car accident on active duty.

However, review of the record reveals no in-service complaints of or treatment for left hip problems or pain.  While he did sustain injuries in a car accident, no mention of any hip difficulties was made at that time.  At the Veteran's January 2004 separation examination, he did not report, and the examiner did not clinically identify, any left hip problems.  He did describe a number of other lower extremity problems and pains, as well as low back difficulties, but there is no mention of the left hip.

Post service records reveal that the Veteran only periodically raised problems with left hip pains, stating that he had "occasional" pain.  No disease of the joint is identified, and no functional limitation is described.  Even following a fall on the hip, the Veteran complained only of low back and leg problems, and did not raise the hip as an issue.  

While the Veteran may experience transient, acute left hip pains, there is no showing of any chronic impairment which can be service connected.  Service connection for a left hip disability is not warranted.

	Personality Disorder

By law, service connection cannot be granted for a personality disorder.  Such is specifically excluded from the definition of disease or injury for VA purposes.  38 C.F.R. § 3.303(c).  Although a personality disorder may be capable of progression, it is itself excluded from service connection as non-compensable.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014).  Accordingly, the condition cannot be etiologically related to service, and the benefit sought cannot be granted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Here, prior to October 28, 2011, the evidence of record establishes that the Veteran's acquired psychiatric disability warrants assignment of a 100 percent Schedular disability rating.  While the disability picture is complicated somewhat by substance abuse and a personality disorder, the evidence demonstrates a pattern of decompensation and hospitalization with complaints of paranoia and depression.  

At the time of a September 2008 VA contract examination, the Veteran reported that he was effectively homebound by his mental health problems.  He reported difficulty falling asleep, with nightmares when he did sleep.  He was depressed and anxious.  He felt the world was coming to an end, and he avoided reminders of his traumatic experiences assisting at the Pentagon following 9/11.  The Veteran was married, but separated.  He was not working, and stated that he was "mentally incapable of working;" he particularly cited an inability to work with the public.  He was angry and irritable, and stated he had trouble concentrating.  

On interview, the examiner observed the Veteran was neglecting his appearance.  Affect was flat.  The Veteran's attention wandered.  He described panic attacks once a week, associated with leaving his home.  In public he was suspicious and felt he was being watched.  He denied hallucinations and delusions, as well as homicidal and suicidal ideation.  Memory was impaired.  A Global Assessment of Functioning (GAF) score of 40 was assigned.   This indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

While the Veteran's reality testing appeared to be intact prior to October 28, 2011, as shown by his intact judgment and a degree of insight into his problems, other problems were of such severity that the Veteran was effectively totally disabled.  He could not comfortably go out in public and function.  He did attend medical appointments, but often cited his discomfort and suspicions.  He had some interactions with family members, but otherwise appears to have been isolated.  His memory and focus were impaired, to the point his self-care were suffering.  A total rating is consistent with the assigned GAF score.

The Board finds that the overall disability picture presented most closely approximates the criteria for a 100 percent rating for PTSD with bipolar disorder, depression, and anxiety, prior to October 28, 2011.

	SMC

A claim for SMC is considered part and parcel of a claim for increased rating.  Akles v. Derwinski, 1 Vet. App 118 (1991).  Here, the grant of an increased, 100 percent rating for PTSD requires inference of a claim for entitlement to SMC for the appellate period contemplated by that grant; SMC entitlement has already been established at the housebound rate from October 28, 2011, forward.

This entitlement is based on "statutory housebound."  When a Veteran has a single disability rated totally disabling, and additional disabilities independently rated a combined 60 percent disabling or more, regulations provide for the payment of SMC at the housebound rate.  38 C.F.R. § 3.350(i).  There is no need to establish factually that service-connected disabilities render a Veteran substantially confined to his dwelling.  

The award of a 100 percent rating for PTSD prior to October 28, 2011, meets the initial eligibility requirement.  Further, for the entirety of the period prior to October 28, 2011, the Veteran was also service-connected for a cervical spine disability rated 20 percent, a lumbar spine disability rated 20 percent, right leg sciatic nerve impairment rated 10 percent disabling, and right and left knee disabilities rated 10 percent disabling each.  These ratings combine, under the formula set forth at 38 C.F.R. § 4.25, and applying the bilateral factor for the impairments of the lower extremities under 38 C.F.R. § 4.26, to 60 percent disabling.

The criteria for an award of SMC at the housebound rate are therefore met prior to October 28, 2011.


ORDER

Service connection for fibromyalgia is denied.

Service connection for a generalized, systemic arthritis condition is denied.

Service connection for a left hip disability is denied.

Service connection for a personality disorder is denied.

An increased, 100 percent rating for PTSD with bipolar disorder, depression, and anxiety, prior to October 28, 2011, is granted.

SMC at the housebound rate, prior to October 28, 2011, is granted.


REMAND

Review of the claims file reveals that for a period in late 2014 and early 2013, the Veteran relocated to North Carolina to live with family.  He indicates he sought VA treatment during that time, but such records are not associated with the claims file.  Importantly, the Veteran has indicated that the treatment he underwent during that time involved his service-connected orthopedic disabilities.  The records are therefore potentially relevant to the appeals for increased rating, and must be obtained.  

Further, the Veteran has indicated to doctors that there have been some changes, with worsening and improvement, in his conditions.  The Veteran has not been comprehensively examined since 2012; consultations and treatment evaluations since that time do not contain all data necessary for application of the rating criteria.  Therefore, updated VA examinations are advisable on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated VA treatment records from all VA facilities identified by the Veteran or in the record, for the period of January 2013 to the present.

2.  Schedule the Veteran for a VA spine examination.  The examiner must describe in detail the current status of the service-connected lumbar spine and cervical spine disabilities, to include discussion of any neurological manifestations associated with the spine conditions.  Any impairments and symptoms of the right leg (sensory or motor) must be addressed.

3.  Schedule the Veteran for a VA Joints examination.  The examiner must describe in detail the current status of the service-connected left and right knee patellofemoral pain syndrome, as well as all current signs and symptoms of stress fractures of the left and right tibias.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


